DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/05/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.
Allowable Subject Matter
Claims 24, 26, 32, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation "the one or more openings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first tissue anchoring assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The limitation of claim 22 of “may” renders the claim indefinite because it is unclear if the limitation following the term is required by the claim.
Claim 26 recites the limitation "the engaging elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the piercing elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the piercing elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 21, 25, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0107826 (Kojouri).
1. Kojouri discloses a tissue anchoring assembly (anchor 90) comprising a first member (first platform 92) and a second member (second platform 102). The first member has one or more first piercing elements (tines 112, 114, 116, 118) extending from a first surface configured for contact against a first tissue region (FIG. 8A and 11; P0054). The second member has one or more second piercing elements (tines 172) extending from a second surface configured for contact against a second tissue region (FIG. 11; P0066). The second member defines one or more openings (slots 120, 122, 124, 126) corresponding to a position of the one or more first piercing elements (FIG. 8A-8C and 10; P0064). The first member and second member are configured to be secured relative to one another via the one or more first piercing elements (FIG. 8A-8C and 11; P0057 and P0064). 
2. The assembly has a third member (cap 170A) positionable along the one or more first piercing elements to secure a position of the second member to the one or more first piercing elements (FIG. 11; P0066).
7. The assembly has one or more securement members (ends 150, 152, 154, 156) configured to engage unidirectionally with features (shoulder 130) on the one or more first piercing elements for securing a position of the second member relative to the first member (FIG. 9 and 11; P0060 and P0066). 
8. The assembly has a connecting element (suture 174) configured to be secured to the tissue anchoring assembly (FIG. 11; P0066). 

10. The connecting element is configured to cooperatively approximate the tissue anchoring assembly attached to a first tissue region of tissue and the second tissue anchoring assembly attached to a second tissue region of tissue towards one another (FIG. 11; P0052 and P0066). 
21. Kojouri discloses a tissue anchor apparatus (anchor 90) including a first member (first platform 92), a second member (second platform 102), and a third member (cap 170A). The first member defining one or more anchoring members (tines 112, 114, 116, 118) having a length extending from a surface of the first member (FIG. 8A and 11; P0054). Each of the one or more anchoring members having a terminal piercing end and having features (shoulder 130) over at least a portion of the length (FIG. 9; P0053 and P0060). The second member defining one or more openings (slots 120, 122, 124, 126) through which the anchoring members are received in a corresponding manner (FIG. 8A-8C and 10; P0064). The third member defining one or more openings through which the anchoring members are received (FIG. 11; P0066). The third member is configured to be secured in position relative to the anchoring members and maintain a position of the second member relative to the first member (FIG. 11; P0066).
25. The one or more openings defined by the third member comprises notches for engagement with mating features defined on the first member to secure a position of the second member relative to the first member (FIG. 11; P0066). 

30. The one or more pins are connected to one another (e.g., “connected” via their general connection to the apparatus as a whole in FIG. 11) to simultaneously engage with the one or more channels (FIG. 11). 
31. The one or more pins comprise a retaining feature (P0024). 
Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0234358 (Morales).
1. Morales discloses a tissue anchoring assembly (closure device 1) comprising a first member (inner contact element 4) and a second member (outer contact element 5). The first member has one or more first piercing elements (pins 6) extending from a first surface configured for contact against a first tissue region (FIG. 1). The second member has one or more second piercing elements (pointed projections 17) extending from a second surface configured for contact against a second tissue region (FIG. 1; P0035). The second member defines one or more openings (opening 18, 19) corresponding to a position of the one or more first piercing elements (FIG. 1; P0041). The first member and second member are configured to be secured relative to one another via the one or more first piercing elements (FIG. 1; P0041). 
2. The assembly has a third member (stop 23)(alternatively, tongues 21) positionable along the one or more first piercing elements to secure a position of the second member to the one or more first piercing elements (FIG. 1 and 3; P0042 and P0053). 

5. The one or more openings on the second member are deformable for securement to the one or more first piercing elements of the first member (see tongues 21 at P0035). 
6. One or more openings on the third member (tongues 21) are deformable for securement to the one or more first piercing elements of the first member (P0035).
7. The assembly has one or more securement members (tongues 21) configured to engage unidirectionally with features on the one or more first piercing elements for securing a position of the second member relative to the first member (P0035 and P0041). 
8. The assembly has a connecting element (stop 23) configured to be secured to the tissue anchoring assembly. 
Claim(s) 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,800,436 (Lerch).
21. Lerch discloses a tissue anchor apparatus (FIG. 1 and 8) comprising a first member (e.g., combination of pin 11/111 and disk 21), a second member (disk 22), and a third member (nut 112b). The first member defining one or more anchoring members (shaft 112 having thread 112a) having a length extending from a surface of the first member (FIG. 1 and 8). Each of the one or more anchoring members having a terminal piercing end (e.g., distal end of shaft 112 which at least pierces disk 22 and nut 112b) and having features (thread 112a) over at least a portion of the length (FIG. 8; col. 3, lns. 17-19). The second member defining one or more openings (hole 221) through which the anchoring members are received in a corresponding manner (FIG. 4). The third member defining one or more openings (opening of nut 112b) 
22. The first and second members have shorter secondary piercing elements (teeth 213, 223). 
23. The one or more openings defined by the third member comprises a threaded opening for engaging upon the features over the portion of the length (FIG. 1, 4, and 8; col. 3, lns. 17-19).
Claim(s) 21, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0325935 (Fuller).
21. A tissue anchor apparatus comprising a first member  (e.g., combination of apparatus 100 and bridge end 104 of tendon bridge 102 which are combined in FIG. 2), a second member (receiver plate 114), and a third member (receiver cap 122). The first member defines one or more anchoring members (legs 108) having a length extending from a surface of the first member (FIG. 2 and 7). Each of the one or more anchoring members has a terminal piercing end (distal leg end 112) and has features over at least a portion of the length (see serrations 120). The second member defining one or more openings (receiver apertures 115) through which the anchoring members are received in a corresponding manner (FIG. 2; P0033). The third member defining one or more openings (cap apertures 526) through which the anchoring members are received (FIG. 6B; P0048). The third member is configured to be secured in position relative to the anchoring members and maintain a position of the second member relative to the first member (FIG. 2 and 7; P0040 and P0043). 

26. The second member has geometry which prevents the engaging elements of the third member from flexing towards the first member (FIG. 6B; P0040, P0043, and P0048). 
27. The second member further comprises ratchet fingers (see “pawl portions” of P0040) configured to engage with the features on the piercing elements of the first member to maintain a position of the second member relative to the first member until engagement by the third member (P0040). 
28. The third member has one or more spring elements (flaps 630) which couple to the piercing elements of the first member while limiting motion of the second member relative to the first member (FIG. 6B; P0040, P0043, and P0048). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0107826 (Kojouri), as applied to claim 1 and 21 above, and further in view of US 7,238,188 (Nesper).
Kojouri discloses the invention substantially as claimed as discussed above and further discloses the second member has shorter secondary piercing elements (tines 172) but does not disclose the first member has additional piercing elements each having a length which is less than a length of the piercing element. Nesper teaches a tissue anchoring assembly in the same field of endeavor where a first member has a piercing element (7) and additional piercing elements (5) having a length which is less than the length of the piercing element (FIG. 1) for the purpose of providing a secondary securement to tissue (FIG. 1-2; col. 4, lns. 59-61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0107826 (Kojouri), as applied to claim 1 above, and further in view of US 9,149,297 (Kirschman).
Kojouri discloses the invention substantially as claimed as discussed above but does not disclose the piercing element deforming for securement to the opening. Kirschman teaches a tissue anchoring assembly in the same field of endeavor where a piercing element (anchoring end 14) deforms for securement to an opening (slits 50 of stabilization member 42) for the purpose of ratcheting the flexible piercing element into locking engagement with the opening (col. 5-6, lns. 63-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piercing element of Kojouri to be deformable for securement to the opening as taught by Kirschman in order to ratchet the flexible piercing element into locking engagement with the opening.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0107826 (Kojouri), as applied to claim 1 above, and further in view of US 2016/0095591 (Smith).
Kojouri discloses the invention substantially as claimed as discussed above but does not disclose a magnetically attractive element. Smith teaches a tissue anchoring assembly in the same field of endeavor having a magnetically attractive element (magnet 108) for the purpose of closing an opening in tissue by magnetically attracting multiple tissue anchoring assemblies (P0031). The magnetically attractive element is attachable to the connecting element at least through its general attachment to the assembly as a whole. Smith further discloses a second .
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0107826 (Kojouri) in view of US 2016/0095591 (Smith).
33. Kojouri discloses a tissue anchoring assembly (anchor 90) including a first member (first platform 92) and a second member (second platform 102). The first member has one or more first piercing elements (tines 112, 114, 116, 118) extending from a first surface configured for contact against a first tissue region (FIG. 8A and 11; P0054). The second member is configured for contact against a second tissue region (FIG. 11; P0066). The second member defines one or more openings (slots 120, 122, 124, 126) corresponding to a position of the one or more first piercing elements (FIG. 8A-8C and 10; P0064). The first member and second member are configured to be secured relative to one another via the one or more first piercing elements
(FIG. 8A-8C and 11; P0057 and P0064).
Kojouri discloses the invention substantially as claimed as discussed above but does not disclose a magnetically attractive element attachable to the first and/or second member. Smith teaches a tissue anchoring assembly in the same field of endeavor having a magnetically attractive element (magnet 108) attached to a first member for the purpose of closing an opening in tissue by magnetically attracting multiple tissue anchoring assemblies (P0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kojouri to have a magnetically attractive element as taught by Smith in order to magnetically attract multiple tissue anchoring assemblies to close an opening in tissue.
34. The assembly has a connecting element (sutures 174, 176) configured to be secured to the tissue anchoring assembly (FIG. 11; P0066 of Kojouri). The magnetically attractive element is attachable to the connecting element at least through its general attachment to the assembly as a whole. 
35. The assembly has a second magnetically attractive element positionable to apply an approximating force upon the magnetically attractive element (FIG. 8; P0031 and P0039 of Smith). 
36. The assembly has a second tissue anchoring assembly (anchor 90B) attachable to the tissue anchoring assembly (FIG. 11; P0066). 
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0234358 (Morales), as applied to claim 1 above, and further in view of US 9,149,297 (Kirschman).
Morales discloses the invention substantially as claimed as discussed above and further discloses the opening of the second member deforming for securement to the piercing element (see tongues 21) but does not disclose the piercing element deforming for securement to the opening. Kirschman teaches a tissue anchoring assembly in the same field of endeavor where a piercing element (anchoring end 14) deforms for securement to an opening (slits 50 of stabilization member 42) for the purpose of ratcheting the flexible piercing element into locking engagement with the opening (col. 5-6, lns. 63-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piercing element of Morales to be deformable for securement to the opening as taught by Kirschman, in place of the opposite arrangement of Morales, in order to ratchet the flexible piercing element into locking engagement with the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771